                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

ROBERT SIMS, et al.,

         Plaintiffs,

v.                                                  No. 1:15-cv-732-CCE-JEP

BB&T CORPORATION, et al.,

         Defendants.


     PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES, REIMBURSEMENT OF
        EXPENSES, AND CASE CONTRIBUTION AWARDS FOR NAMED
                             PLAINTIFFS

     Under Federal Rules of Civil Procedure 23(h) and 54(d)(2), Plaintiffs move that the

Court approve an attorneys’ fee award to Class Counsel of $8,000,000 (one-third of the

monetary recovery), reimburse Class Counsel’s reasonable litigation expenses of

$992,280, and grant incentive awards of $20,000 each to the Named Plaintiffs Brewster

Smith, Erik Gavidia, Stephanie Gavidia, Doris Kirouac, Paula Bridges, Nancy Johnson,

Kerri Greaner, Robert Sims, Stacy Holstein, and Patricia Wells for pursuing this action,

which is customary in these types of cases.

     Class Counsel bore tremendous risk in order to benefit the Class. In spite of this risk,

Class Counsel leveraged their experience in 401(k) fee litigation to achieve an efficient

resolution of this matter, thereby avoiding the delay and expense of potentially years of

litigation and substantial risk of non-recovery for the Class. The requested percentage of

the settlement fund is comparable to attorneys’ fees awards in similar cases. Based on all




        Case 1:15-cv-00732-CCE-JEP Document 444 Filed 03/01/19 Page 1 of 3
of the relevant factors, and for the reasons stated in Plaintiffs’ supporting memorandum,

Plaintiffs respectfully request that the Court should grant their motion.


March 1, 2019                                Respectfully submitted,

/s/ Kai H. Richter                           /s/ Jerome J. Schlichter
NICHOLS KASTER, PLLP                         SCHLICHTER BOGARD & DENTON LLP
Kai H. Richter, MN No. 0296545*              Jerome J. Schlichter, MO No. 32225*
Carl F. Engstrom, MN Bar No. 0396298*        Troy A. Doles, MO No. 47958*
4600 IDS Center                              Heather Lea, MO No. 49872*
80 S 8th Street                              100 South Fourth Street
Minneapolis, MN 55402                        St. Louis, Missouri 63102
Telephone: 612-256-3200                      (314) 621-6115, (314) 621-5934 (fax)
Facsimile: 612-338-4878                      jschlichter@uselaws.com
krichter@nka.com                             tdoles@uselaws.com
cengstrom@nka.com                            hlea@uselaws.com

Additional Class Counsel and Attorneys       Lead Class Counsel and Attorneys for Smith
for Sims Plaintiffs                          Plaintiffs

*appearing by special appearance             *appearing by special appearance

                                             /s/ David B. Puryear, Jr.
                                             David B. Puryear, Jr.
                                             North Carolina State Bar No. 11063
                                             PURYEAR & LINGLE, PLLC
                                             5501-E Adams Farm Lane
                                             Greensboro, NC 27407
                                             (336) 218-0227
                                             puryear@puryearandlingle.com

                                             Local Counsel for all Plaintiffs




                                             2



     Case 1:15-cv-00732-CCE-JEP Document 444 Filed 03/01/19 Page 2 of 3
                             CERTIFICATE OF SERVICE

    I certify that on March 1, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will automatically send notification of filing
to all counsel of record.


                                          /s/ Jerome J. Schlichter




                                             3



     Case 1:15-cv-00732-CCE-JEP Document 444 Filed 03/01/19 Page 3 of 3
